Citation Nr: 0737076	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 8, 2002, for 
the grant of a 100 percent rating for service connected post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue of entitlement to an increased rating for PTSD was 
decided by the Board in April 2003, when it granted a 100 
percent rating.  The RO subsequently issued an April 2004 
decision in which it increased the veteran's rating to 50 
percent effective June 30, 1999 (the date that the increased 
rating claim was received); and granted a 100 percent rating 
effective April 8, 2002 (the date that the medical records 
reflect an increase in symptoms).  

The veteran testified at a Board hearing in July 2002 that 
was limited to the issue of an increased rating for PTSD.  He 
requested a Board hearing on the issue of an earlier 
effective date; but subsequently withdrew the request by way 
of an August 2006 correspondence.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A March 2003 VA examination indicated that the veteran is 
receiving Social Security Disability benefits.  The Board (in 
its April 2003 decision) noted that the RO had not obtained 
medical records from the Social Security Administration 
(SSA), but found no prejudice to the veteran in light of the 
Board's grant of a 100 percent rating.  

However, with regard to the current question of the proper 
effective date to be assigned, the SSA records may be 
relevant and should be obtained.  VA has a duty to obtain SSA 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completing any additional 
development deemed necessary, the RO 
should determine whether an earlier 
effective date is warranted, with 
consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



